DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 2, 3 and 18 are canceled.  Claims 22-24 are newly added.  Claims 1, 4-17 and 19-24 are pending where no claims have been amended.
Status of Previous Rejections
The previous 35 USC § 103 rejections of the claims have been maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 4-17 and 19-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0244876 A1 to Konishi et al.
Regarding claims 1, 5 and 17, Konishi discloses a magnet comprising 32.5 to 35.5 wt% Sm and balance of Co alone or in combination with at least one of Cu, Fe and Ni, wherein the magnet contains 88 to 100 vol% of a RM5 crystal phase, i.e. a CuCa5-type crystal structure (Konishi, abstract, para [0018-0023]).  The alloy of Konishi overlaps the instantly claimed composition as follows:

Element
Claimed wt%*
Konishi wt%
Overlaps?
Sm
34.5
32.5-35.5
Yes
Fe
38.5
Ni+Fe+Cu+Co: 64.5-67.5
Yes
Ni+Co
27.0


Ni
>0-<27.0
0-<67.5
Yes
Co
>0-<27.0
>0-67.5
Yes

*instantly claimed weight percent calculated from claimed formula of SmFe3(Ni1-xCox)2

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Konishi including the instantly claimed because Konishi discloses the same utility throughout the disclosed ranges.
Regarding claims 4, 15-17, 19 and 24, the composition of Konishi overlaps the instantly claimed ranges (Konishi, abstract, para [0018-0023]).  
.
Response to Arguments
Applicant's arguments filed 1/05/2022 have been fully considered but they are not persuasive.
Applicant argues that Konishi discloses the Co content of M as “preferably 75 to 100 wt%” and thus Konishi’s broadest statement about Co content is estimated to be “at least 48.4 to 50.6 wt% of the alloy, which is outside the instantly claimed range of not greater than 27 wt%.  This is not found persuasive because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (see MPEP 2123 [R-5]).  In the instant case, the broadest disclosure of Konishi allows for greater than 0 to 67.5 wt% Co, overlapping the instantly claimed Co content range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Konishi including the instantly claimed because Konishi discloses the same utility throughout the disclosed ranges.
Applicant argues that the instant claims are patentable over Konishi because the specific examples of Konishi are outside of the instantly claimed ranges.  This is not found persuasive because a 
Applicant argues that Konishi discloses the Co content of M as “preferably 75 to 100 wt%” and thus Konishi’s highest iron content can only be 25 wt% in M and thus the highest Fe content in Konishi’s alloy can only be about 16.1 wt%, outside the instantly claimed range of at least 38.5 wt% Fe.  This is not found persuasive because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (see MPEP 2123 [R-5]).  In the instant case, the broadest disclosure of Konishi allows for 0 to 67.5 wt% Fe, overlapping the instantly claimed Fe content range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Konishi including the instantly claimed because Konishi discloses the same utility throughout the disclosed ranges.
Applicant argues that the instant claims are patentable over Konishi because the specific examples of Konishi are outside of the instantly claimed ranges.  This is not found persuasive because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (see MPEP 
Applicant argues that Konishi does not explicitly teach the limitations of instant claims 6 and 14.  This is not found persuasive because when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the magnet of Konishi would be expected to have the same or similar properties as the instantly claimed magnet within the overlapping composition ranges because the magnet of Konishi has the same or substantially the same composition and crystal structure.
	“Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [sic] claimed product.” In re Best, 562 F.2d 1252, 1255-56 (CCPA 1977); see also In re Spada, 911 F.2d 705, 708 (Fed. Cir. 1990) (“[W]hen the PTO shows sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”).
Applicant argues that Konishi discloses the Co content of M as “preferably 75 to 100 wt%” and thus Konishi’s broadest statement about Co content is estimated to be “at least 48.4 to 50.6 wt% of the alloy, which is outside the instantly claimed Co content range of instant claims 17 and 19-21.  This is not found persuasive because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments.  Disclosed 
Applicant argues that Konishi discloses the Co content of M as “preferably 75 to 100 wt%” and thus Konishi’s highest iron content can only be 25 wt% in M and thus the highest Fe content in Konishi’s alloy can only be about 16.1 wt%, outside the instantly claimed range of claim 20.  This is not found persuasive because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (see MPEP 2123 [R-5]).  In the instant case, the broadest disclosure of Konishi allows for 0 to 67.5 wt% Fe, overlapping the instantly claimed Fe content range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Konishi including the instantly claimed because Konishi discloses the same utility throughout the disclosed ranges.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/BRIAN D WALCK/               Primary Examiner, Art Unit 1738